Citation Nr: 1737028	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-44 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date for special monthly pension (SMP) based on the need for regular aid and attendance.

2.  Entitlement to service connection for cystic bronchiectasis, claimed as respiratory condition.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that he was hospitalized for about two weeks in 1951/1952 for respiratory issues in Frankfurt Military Hospital in Germany.  See December 2013 Vet statement, in VBMS.  While VA has requested the Veteran's service treatment records (STRs) and service personnel records (SPRs), and has ascertained that they were destroyed in the fire, it does not appear that Frankfurt Military Hospital in Frankfurt, Germany, has been contacted directly in an attempt to acquire the records from the 1951/1952 hospital stay.  See January 2013 records request, in VBMS; November 2013 PIES response, in VBMS.  On remand, the AOJ should obtain the hospital records from the Frankfurt Military Hospital in Frankfurt, Germany.  

If possible, the Veteran himself should attempt to obtain these records to expedite his case.
It also appears that the Veteran receives Social Security Administration (SSA) benefits.  See February 2014 SSA inquiry, in VBMS.  The SSA documentation is not of record.  It is unclear for which condition (or conditions) the Veteran receives SSA benefits.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363   (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the SSA records associated with the Veteran's disability award, to include clinical and medical records supporting that award, and associate them with the claims file.  Document all efforts to obtain them, and document all responses received from all attempts to obtain the records.

2. Obtain any treatment records that from Frankfurt Military Hospital in Germany, where the Veteran stated that he was hospitalized for about two weeks in 1951/1952 for respiratory issues.  If any identified records cannot be obtained, and further attempts would be futile, note that in the claims file and notify the Veteran and his representative so that he/they can make an attempt to obtain those records on his own behalf.

3. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




